

EXHIBIT 10.B


 
FIRST AMENDMENT, CONSENT AND WAIVER AGREEMENT
 


THIS FIRST AMENDMENT, CONSENT AND WAIVER AGREEMENT (herein called this
“Amendment”) made as of the 20th day of December, 2005 by and among EL PASO
CORPORATION (“EPC”), a Delaware corporation, EL PASO PRODUCTION OIL & GAS USA,
L.P. (“EPPG”), a Delaware limited partnership (individually, a “Borrower” and
collectively, the “Borrowers”), FORTIS CAPITAL CORP. (“Fortis”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the several banks, financial institutions and other entities from
time to time parties to this Agreement (collectively, the “Lenders”).
 
W I T N E S S E T H :
 
WHEREAS, Borrowers and the Administrative Agent have entered into that certain
Credit Agreement dated as of November 3, 2005, (as amended, supplemented, or
restated to the date hereof, the “Credit Agreement”), for the purposes and
consideration therein expressed, pursuant to which the Lenders became obligated
to make loans to Borrowers and letters of credit as therein provided;
 
WHEREAS, EPC has advised the Lenders that it has adopted a plan to restructure
its production and pipeline operations (the “Restructuring Plan”), which
includes the steps affecting EPPG set forth in Annex A to this Amendment (the
“Steps”);
 
WHEREAS, pursuant to the Restructuring Plan:
 
(a) Several Subsidiaries of EPC engaged in the production of oil and gas will
merge into EPPG with EPPG as the surviving entity;
 
(b) EPPG will change its name to “El Paso E&P Company, L.P.” (“EPEP”);
 
(c)  EPEP will assume the indebtedness of certain of the merged entities and
become a Borrower under the Amended and Restated Credit Agreement dated as of
October 19, 2005 (the “EPPHC Credit Agreement”) among El Paso Production Holding
Company, El Paso Production Company, El Paso Energy Raton Corporation, and El
Paso Production GOM Inc. as Borrowers, Fortis Capital Corp. as Administrative
Agent, and the Lenders party to the EPPHC Credit Agreement; and
 
(d)  EPEP will guaranty the obligations of El Paso Production Holding Company
with respect to the 7¾% Senior Notes due 2013 (the “Senior Notes”) issued and
outstanding pursuant to the Indenture dated as of May 23, 2003;
 
WHEREAS, in order to implement the Restructuring Plan the Borrowers have
requested that the Lenders consent to the Steps and amend certain provisions of
the Credit Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Credit Agreement, in consideration of the
loans which may hereafter be made by the Lenders to the Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I 
Definitions and References
 
1.1.  Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
 
ARTICLE II
Amendments
 
2.1.  Definitions. The following definitions are hereby added to Section 1.1 of
the Credit Agreement in appropriate alphabetical order:
 
“EPPHC” means El Paso Production Holding Company”.
 
“EPPHC Credit Agreement” means the Amended and Restated Credit Agreement dated
as of October 19, 2005, among El Paso Production Holding Company, El Paso
Production Company, El Paso Energy Raton Corporation and El Paso Production GOM,
Inc., as borrowers, the lenders party thereto, and Fortis Capital Corp., as
administrative agent for such lenders.
 
“EPPHC Indenture” means the Indenture dated as of May 23, 2003, between El Paso
Production Holding Company and Wilmington Trust Company, as amended, relating to
the issuance by El Paso Production Holding Company of its 7¾% Senior Notes due
2013.
 
“ISDA Agreement” means the ISDA Master Agreement dated January 1, 2001 between
El Paso Merchant Energy, L.P. and El Paso Production Company.
 
2.2.  Section 7.1. Section 7.1(b) of the Credit is hereby amended to read as
follows:
 
“(b) For so long as EPPHC is required to file periodic reports with the SEC,
furnish to the Administrative Agent and to each of the Lenders:
 
(i) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of EPPHC, a copy of EPPHC’s Form 10-K, as
filed; and
 
(ii) as soon as available, but in any event not later than sixty (60) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of EPPHC, a copy of EPPHC’s Form 10-Q, as filed.”
 
2.3.  Section 8.2. Section 8.2 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of paragraph (g) thereof, (ii) deleting the
period at the end of paragraph (h) thereof and replacing it with “; and”, and
(iii) adding at the end thereof the following new paragraph:
 
“(i) Debt arising under the EPPHC Credit Agreement and Debt arising under the
ISDA Agreement.”
 
2.4.  Section 8.3. Section 8.3 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of paragraph (o) thereof, (ii) deleting the
period at the end of paragraph (p) thereof and replacing it with “; and” and
(ii) adding at the end thereof the following new paragraph:
 
“(q) Liens securing the obligations arising under the EPPHC Credit Agreement.”
 
2.5.  Section 8.4. Section 8.4 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (d) thereof, (ii) deleting the
period at the end of such section and replacing it with the word “and” and (iii)
adding the following new clause (f):
 
“(f) Guarantee Obligations issued by EPPG with respect to obligations under the
EPPHC Indenture and the EPPHC Credit Agreement.”
 
2.6.  Section 8.8. Section 8.8 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (g) thereof, (ii) deleting the
period at the end of clause (h) thereof and replacing it with “; and” and (iii)
adding the following new clause (i):
 
“(i) Guarantee Obligations issued by EPPG with respect to obligations under the
EPPHC Indenture and the EPPHC Credit Agreement.”
 
2.7.  Section 8.12. Section 8.12 is hereby amended by inserting after the phrase
“other than this Agreement” the phrase “and the EPPHC Credit Agreement”.
 
ARTICLE III.
Consent and Waiver
 
3.1.  Consent and Waiver. The Administrative Agent and the Lenders hereby
consent to the Steps and each of the transactions contemplated by such Steps and
hereby waive any and all Defaults and Events of Default that might arise on
account of the implementation of such Restructuring Plan, including, but not
limited to, possible violations of the following Sections of the Credit
Agreement:
 
(a)  Section 8.2, to permit EPPG to incur and assume Debt under the EPPHC Credit
Agreement;
 
(b)  Section 8.3, to permit EPPG to create and assume Liens on its properties in
order to secure Debt under the EPPHC Credit Agreement, provided that no such
Lien encumbers Borrowing Base Properties;
 
(c)  Sections 8.4 and 8.8, to permit EPPG to guaranty the obligations of El Paso
Production Holding Company under the Senior Notes;
 
(d)  Section 8.10, to permit the transfer of property to EPPG pursuant to the
mergers referred to in the third Whereas clause hereof; and
 
(e)  Section 8.12, to permit EPPG to enter into negative pledge clauses under
the EPPHC Credit Agreement.
 
3.2.  Additional Consents. The Administrative Agent and the Lenders further
consent to the following:
 
(a)  The change of EPPG’s name to “El Paso E&P Company, L.P.;”
 
(b)  The substitution of “El Paso E&P Company, L.P.” for “El Paso Production Oil
& Gas USA, L.P.,” and the substitution of “EPEP” for “EPPG” in each instance
where the latter names appear in the Credit Agreement; and
 
(c)  The deletion of all references to “CGP” or “El Paso CGP Company” in the
Credit Agreement.
 
ARTICLE IV 
Conditions of Effectiveness
 
4.1.  Effective Date. This Amendment shall become effective (the “Effective
Date”) when Lenders shall have received, at Agent’s office:
 
(a)  A counterpart of this Amendment executed and delivered by Borrowers; and
 
(b)  A confirmation of guaranty from MBOW Four Star Corporation;
 
(c)  Pro forma financial statements showing EPPG’s financial results for the
12-month period ended September 30, 2005, assuming that the Steps had been
implemented on October 1, 2004;
 
(d)  A certificate of a duly authorized officer of each Borrower to the effect
that all of the representations and warranties set forth in Article VI hereof
are true and correct at and as of the time of such effectiveness and that there
exists no Default or Event of Default under the Credit Agreement;
 
(e)  Payment of all fees and expenses due and owing on the Effective Date; and
 
(f)  Consummation of item 2 of the Steps.
 
ARTICLE V
Covenants
 
5.1.  Covenants. EPC shall furnish to the Administrative Agent:
 
(a)  Promptly after the implementation of each Step, evidence of the
implementation of such Step in a manner consistent with Annex A hereto;
 
(b)  Promptly after each merger pursuant to the Steps of any Borrower or
Guarantor under the EPPHC Credit Agreement, a certificate of merger in
recordable form for each such Borrower or Guarantor. The Administrative Agent is
hereby authorized to record such certificates of merger, as appropriate, in each
jurisdiction in which a Mortgage has been recorded; and
 
(c)  Promptly after the change of name of EPPG pursuant to the Restructuring
Plan, a promissory note issued by EPEP payable to the order of the
Administrative Agent and each Lender.
 
ARTICLE VI
Representations and Warranties
 
6.1.  Representations and Warranties of Borrowers. In order to induce the
Lenders to enter into this Amendment, each of the Borrowers represents and
warrants to Lenders that:
 
(a)  The representations and warranties contained in Section 5 of the Credit
Agreement are true and correct at and as of the time of the effectiveness
hereof, except for the noncompliance with the terms of the Credit Agreement as
described above.
 
(b)  Borrower is authorized to execute and deliver this Amendment and Borrower
is and will continue to be duly authorized to borrow and to perform its
obligations under the Credit Agreement. Borrower has duly taken all action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of the obligations of Borrower hereunder.
 
(c)  The execution and delivery by Borrower of this Amendment, the performance
by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any
provisions of law, statute, rule or regulation or of the certificate of
incorporation and bylaws or certificate of limited partnership and agreement of
limited partnership, as applicable, of Borrower, or of any material agreement,
judgment, license, order or permit applicable to or binding upon Borrower, or
result in the creation of any lien, charge or encumbrance upon any assets or
properties of Borrower. Except for those which have been duly obtained, no
consent, approval, authorization or order of any court or governmental authority
or third party is required in connection with the execution and delivery by
Borrower of this Amendment or to consummate the transactions contemplated
hereby.
 
(d)  When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with their terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.
 
ARTICLE VII 
Miscellaneous
 
7.1.  Ratification of Agreements. The Credit Agreement is hereby ratified and
confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
 
7.2.  Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
Amendment and the performance hereof, and shall further survive until all of the
Obligations are paid in full. All representations, warranties, acknowledgements
and agreements contained in Section 5 of the Credit Agreement are hereby
reconfirmed on and as of the date hereof. All statements and agreements
contained in any certificate or instrument delivered by Borrower hereunder or
under the Credit Agreement to Lenders shall be deemed to constitute
representations and warranties by, or agreements and covenants of, Borrower
under this Amendment and under the Credit Agreement.
 
7.3.  Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.
 
7.4.  Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
 
7.5.  Counterparts. This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment.
 
THIS AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
 


 
[The Remainder of this Page Intentionally Left Blank]
 

Consent & Waiver Agreement-EPC


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
EL PASO CORPORATION




By:        /s/ John J. Hopper                
Name:  John J. Hopper
Title:     Vice President and Treasurer




EL PASO PRODUCTION OIL & GAS USA, L.P.



 
By:
El Paso Production Oil & Gas Company,

 
Its:
General Partner





By:       /s/ Gene T. Waguespack   
Name: Gene T. Waguespack
Title:    Senior Vice President, Chief Financial Officer, Treasurer and
Controller






FORTIS CAPITAL CORP.,
as Administrative Agent, Arranger, Bookrunner, Issuing Lender and as a Lender




By:    /s/ Deirdre Sanborn                   
Name:     Deirdre Sanborn
Title:        Senior Vice President




By:          /s/ Darrell Holly                           
Name:     Darrell Holley
Title:        Managing Director







 